[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The parties are in court seeking temporary orders concerning visitation and support. In making orders concerning visitation and custody, the court has considered the parties' testimony and demeanor and the best interests of the child. The court has been concerned that the child's schedule for day care is diffuse, but there is no evidence that it does not work well for the child. In making orders concerning support, the court has considered the statutory criteria.
CUSTODY AND VISITATION
The parties will have joint legal custody of the child. They will continue to work with Dr. Heibel as previously ordered. The child will primarily reside with the wife. The husband will have responsibility for the child according to the following schedule.
Each week, he will have visitation on Tuesday evening after day care until Wednesday morning, when he will deliver the child to day care.
Every other week, he will have visitation with the child from Saturday morning at 9:30 a.m. until Sunday at 4:30 p. m. The wife will deliver the child to the husband's residence and the husband will return the child to the wife's residence.
Each party will be responsible for delivering the child to her daily caregivers whenever the child is supposed to be at daycare.
SUPPORT
The husband will pay the wife child support of $155.00 per week, which is consistent with the child support guidelines based upon the husband's gross income of $1117.00 and net income of $860.00 per week, and the wife's gross income, annualized, of $831.00 and net income of $637.00 per week. The wife will have the tax deduction for the child. The parties CT Page 12898 will pay daycare and medical expenses actually incurred by them in accordance with the child support guidelines using these figures.
The husband will pay $45.00 per week as temporary alimony.
Orders will enter accordingly.
BY THE COURT,
GRUENDEL, J. CT Page 12899